Citation Nr: 0910960	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals, post-
operative pituitary adenoma, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to December 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In April 2005, the Veteran testified at a Board 
hearing before the undersigned, sitting in Las Vegas, Nevada.  
In September 2005, the Board remanded the matter for 
additional development.  In October 2008, the RO granted 
service connection and a separate 10 percent rating for 
hypothyroidism as secondary to residuals, post-operative 
pituitary adenoma.


FINDING OF FACT

The Veteran's service-connected residuals of post-operative 
pituitary adenoma are productive of polyuria with near-
continuous thirst and one or more episodes of dehydration in 
the past year not requiring parenteral hydration.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent, 
but no higher, for residuals, post-operative pituitary 
adenoma, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.119 including 
Diagnostic Codes 7900-7913.


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal involves the Veteran's claim that the severity of 
his service-connected residuals of post-operative pituitary 
adenoma warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The assignment of a particular Diagnostic Code (DC) is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim 
for a higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Veteran is currently rated under DC 7909 (diabetes 
insipidus).  Polyuria with near-continuous thirst is rated 20 
percent disabling.  Polyuria with near-continuous thirst, and 
one or more episodes of dehydration in the past year not 
requiring parenteral hydration, is rated 40 percent 
disabling.  Polyuria with near-continuous thirst, and one or 
two documented episodes of dehydration requiring parenteral 
hydration in the past year, is rated 60 percent disabling.  
Polyuria with near-continuous thirst, and more than two 
documented episodes of dehydration requiring parenteral 
hydration in the past year, is rated 100 percent disabling.

The Board notes that the Veteran's fatigue is separately 
service-connected and rated under DC 7903 (hypothyroidism).  
Accordingly, that symptom will not be evaluated below.  See 
38 C.F.R. § 4.14 ("The evaluation of the same manifestation 
under different diagnoses are to be avoided."  See also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) ( "38 U.S.C.A. 
§ 1155 implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.")

The Veteran underwent a VA examination in November 2002.  The 
examiner noted the Veteran's history of treatment for 
diabetes insipidus, but also noted that he was not in 
treatment at that time.  The examiner noted headaches three 
to four times per week.  There was no sign of dehydration at 
the time of examination.  There was no evidence of Addison's 
disease.

In his July 2003 Notice of Disagreement, the Veteran states 
that the November 2002 VA examiner did not pay attention to 
him.  He states that he gets dehydrated a minimum of once per 
month, sometimes two or three times per month, but does not 
go to the doctor because he knows how to take care of himself 
through his experience as a medic.  He also noted medication 
that the November 2002 VA examiner did not record.

The Veteran underwent another VA examination in January 2005.  
The examiner reported continuous thirst and urination every 
half hour.  There was no evidence of Addison's disease.  The 
examiner wrote, "He does have no headaches [sic]."  This 
odd phrasing suggests a typographical error.  Giving the 
Veteran the benefit of the doubt, the Board interprets the 
statement to mean that the Veteran did have headaches.  The 
January 2005 VA examiner did not have the opportunity to 
review the Veteran's claims file.

Many VA treatment notes record increases in urination and 
thirst, including notes from March 2004 and August 2005.  
These increases tend to correlate to changes in medication.  
The Veteran's fluctuating medication may be due, at least 
partly, to his participation in a clinical trial.  A nurse's 
intake note from June 2006 records the Veteran's report of 
passing out and getting dizzy on occasion.  It was not 
determined whether these symptoms were the result of 
dehydration.

At the April 2005 Board hearing, the Veteran testified that 
he had been treated for dehydration in 2002 at the emergency 
room at Nellis Air Force Base.  The Veteran testified that 
the treatment consisted of three bags of IV fluids and a 
cortisone shot.  He estimated his blood pressure to be 60/40 
when he arrived at the emergency room.

The Board's September 2005 remand ordered the RO to attempt 
to obtain the emergency room records from Nellis Air Force 
Base.  After the second request, Nellis Air Force Base sent a 
negative reply and indicated that the requested records were 
likely sent to the National Personnel Records Center (NPRC).  
In November 2006, the RO's record locator system indicated 
that clinical records for 2002 from Nellis Air Force Base had 
not been retired to the NPRC.  The system returned the same 
response in February 2008.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board finds that the Veteran's testimony about visiting 
the emergency room in 2002 for dehydration is credible and 
probative, despite the lack of corroborating medical records.  
Dehydration is a condition that a layperson is capable of 
observing, especially in this case where the Veteran has 
experience as a medic and has lived with his condition for 
several years.  Also, the medical evidence documents episodes 
of dizziness, syncope, and headaches.  These are common 
effects of dehydration.

An increased rating of 40 percent is warranted under DC 7909.  
The medical and lay evidence show polyuria with near-
continuous thirst and one or more episodes of dehydration in 
the past year not requiring parenteral hydration.  The next 
higher rating of 60 percent is not warranted because there 
are no documented episodes of dehydration requiring 
parenteral hydration.  The Veteran testified that he was put 
on an IV drip while in the emergency room.  This could have 
constituted parenteral hydration but not necessarily.  
Documentation is needed for a rating at the 60 percent level.

Finally, the Board notes that while higher ratings are 
available under Diagnostic Codes 7901 (toxic adenoma of the 
thyroid gland), 7904 (hyperparathyroidism), 7905 
(hypoparathyroidism), 7907 (Cushing's syndrome), 7908 
(Acromegaly), 7911 (Addison's disease), 7912 (puriglandular 
syndrome), and 7913 (diabetes mellitus), there is no 
competent medical evidence that the veteran has any of these 
disorders. Therefore, a higher rating is not warranted under 
these diagnostic codes.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in May 2003 of the information and evidence needed 
to substantiate and complete claims for an increased rating, 
to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.

To whatever extent Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (requiring notice of the appropriate disability rating 
and effective date of any grant of benefits) or Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (concerning the 
specific notice to be given in claims for increase), requires 
more extensive notice, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  He 
appealed the disability evaluation assigned.  He was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so he has actual notice of those 
criteria.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.




	(CONTINUED ON NEXT PAGE)
ORDER

An increased rating of 40 percent is granted for residuals, 
post-operative pituitary adenoma, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


